Title: To Thomas Jefferson from Francis Walker Gilmer, 12 March 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir,
Richmond
12. March. 1825.
I kept no copies of the numerous notes which passed between Mr. Barlow and myself, on the subject of Mr. Bonnycastles engagement, but I have a very distinct recollection of the offer & assurances I made.you will observe, that the contract with Dr Blaettermann allows him only $1000 salary after the first year. Without any very specific understanding with Dr Dunglison & Mr. Key, in my preliminary negotiations with them, I endeavoured to preserve the same measure; and thought I had done so, until just as the contracts were about to be executed. All this both of those gentlemen must remember, as it produced both conversation & notes. Their contracts were consummated only a day or two before Mr. Bonnycastle’s (whatever their dates may be); and in mentioning to mr. Barlow, that I could offer to mr Bonnycastle some indemnity for his loss under the bond, I meant no more, than that I would allow him a salary of $1500 for the whole term of five years, which was $2000 more than I then contemplated for each of the other professors. When Mr. Bonnycastle called the time before the last (I think), I expressed my regret, that what I designed him as an indemnity, he would now perhaps consider none; for I had given $1500 to both the other gentlemen. He seemed then to have made up his mind to accept the offer I had made. I mentioned moreover, that he would have one of the most popular professorships, and would find some recompense for his loss in that circumstance. But should that fail to be the case, I would mention the whole facts to the visitors, who if he was compelled to pay the £500, would perhaps still do something, “to break the blow.” By which I meant (tho’ I never intimated it to mr B.) that I would inform the visitors, that I should have gone as far if necessary, as to guaranty to mr. Bonnycastle the receipt of $2500 per. ann. for five years. I did not consider my powers as authorising me to go farther.This is the substance of all that passed, I believe, very exactly. I should have stated it in my report, but for my ill health, which I mentioned, to apologise for its brevity: and designed to tell you what I have written when I saw you.I shall not write to mr. Bonnycastle, because I hope to see him in a fortnight, when I shall be glad to enter into any farther explanations which you, or he may think proper to ask. I regret extremely that he should be under any mistake.yours most trulyF. W. Gilmer